Citation Nr: 1316275	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  12-35 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for scar residuals of a right thumb laceration.  

2.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service in the Army from June 1950 to April 1951, and he had active service in the Air Force from April 1951 to April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 RO rating decisions.  The October 2010 RO decision, in pertinent part, granted service connection and a noncompensable rating for scar residuals of a right thumb laceration, effective May 18, 2010.  

The June 2011 RO decision, in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, effective March 31, 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran was last afforded a VA scars examination in September 2010.  It was noted that the Veteran suffered a right thumb laceration in 1953.  The examiner reported that the Veteran had a vertical 1 inch long scar on the medial surface of the right thumb.  The examiner stated that the Veteran also had a 0.5 inch long horizontal scar at the base of the right thumb.  The examiner indicated that there was no breakdown over the scars and no reports of pain.  The examiner reported that the scars were superficial, that they were not painful, and that there was no inflammation, edema, or keloid formation.  The examiner also maintained that scars had no other disabling effects.  The diagnoses included scars on the right thumb.  

The Board notes that the VA examiner did not specifically indicate whether there was any current functional impairment from the Veteran's scar residuals of a right thumb laceration.  

A September 2010 VA hand, thumb, and fingers examination report noted that the Veteran fell and sustained a right thumb laceration, which was repaired with sutures, in 1953.  The diagnosis was osteoarthritis and deformity of the proximal phalanx of the right thumb, compatible with old trauma.  The examiner commented, after a review of the Veteran's claims file, that it was less likely as not that his osteoarthritis and deformity of the proximal phalanx of the right thumb, compatible with old trauma, was the same as, or was a result of, the fall in service in which he sustained a laceration on his left thumb.  

The Board observes that the Veteran has received treatment for right thumb problems subsequent to the September 2010 VA scars and hand, thumb, and fingers examinations.  For example, a January 2011 private treatment report from D. O. Sagini, M.D., related an assessment of right hand arthritis with decreased thumb function when compared to the contralateral side.  

Additionally, in his November 2010 notice of disagreement, the Veteran stated that he had limited range of motion of his right thumb due to his laceration.  In his November 2012 VA Form 9, the Veteran indicated that he suffered from residuals of a right thumb laceration that included pain on motion and limitation of motion.  

Further, in an April 2013 informal hearing presentation, the Veteran's representative indicated that the Veteran maintained that his scar residuals of the right thumb were more severe than his current ratings.  The representative also requested that the Veteran be afforded a VA examination to determine if any additional right hand or thumb manifestations resulted from the Veteran's service-connected scar residuals of a right thumb laceration.  

The Veteran has not been afforded a VA examination, as to his service-connected scar residuals of a right thumb laceration, in over two and a half years.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected scar residuals of a right thumb laceration.  As such, the Board must remand this matter to afford him an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

As to the Veteran's claim for an initial higher (compensable) rating for bilateral hearing loss, the Board notes that he was afforded a VA audiological examination in May 2011.  The diagnoses included bilateral hearing loss.  

The Veteran received treatment for his service-connected bilateral hearing loss subsequent to the May 2011 VA audiological examination.  For example, a July 2011 audiological evaluation report from Audio Consultants of SW Florida indicated audiological results that showed a decrease in hearing acuity since the May 2011 VA audiological examination.  

The Veteran underwent a subsequent VA audiological examination in August 2011.  As to a summary, the examiner reported that non-organic hearing loss was highly suspected.  The examiner stated that the Veteran's volunteered responses were too unreliable with very poor inter-test reliability.  The examiner also maintained that the Veteran's test results were not consistent with the results of his previous VA audiological examination in May 2011.  

Additionally, the Board observes that in his February 2012 notice of disagreement, the Veteran specifically indicated that his hearing had deteriorated to such a degree that it should warrant a compensable rating.  

The Board notes that the evidence of record clearly raises a question as to the current severity of the Veteran's service-connected bilateral hearing loss.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Snuffer.  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Prior to the above examinations, any outstanding records of pertinent medical treatment should be obtained.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for scar residuals of a laceration of the right thumb and for hearing problems since June 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2010 should be obtained.  

In the event the Veteran identifies treatment by a private provider, the RO must document that it has made at least two requests to the custodian of the private records to obtain the records unless it is made evident by the first request that a second request would be futile in obtaining such records.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected scar residuals of a right thumb laceration.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms necessary for rating the Veteran's scar residuals of a right thumb laceration must be reported in detail, including all information necessary for rating the condition under 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2012).  

The examiner must detail all current functional impairment from the Veteran's scar residuals of a right thumb laceration.  The examiner must also indicate whether there are any other manifestations resulting from the Veteran's scar residuals of a right thumb laceration.  The rationale for any opinions expressed must be set forth by the examiner.  

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hearing loss.  The claims folder, to include any relevant records in the Veteran's electronic claims file in Virtual VA, must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and all signs and symptoms of the service-connected bilateral hearing loss should be reported in detail.  Also, the examiner must fully describe the functional effects of the Veteran's hearing loss disability.  The rationale for any opinions expressed must be set forth by the examiner.  

4.  Then readjudciate the appeal.  If the claims are denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



